DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/896,281 filed on 06/09/2020.
3.	Claims 1-16 are pending.  

Claims 1, 15 and 16 are independent claims.  

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, JP 5232427 in view of Koval et al.,  US 2020/0012488 (hereinafter Koval). 
   In regards to claim 1, Kimura teaches:
An electronic apparatus for acquiring one or more programs via a network and updating the one or more programs, the electronic apparatus comprising:  (p. 1, line 4, see management means for updating the firmware of the information processing apparatus using firmware that is connected to the network and stored in the server).
an input unit configured to receive a user operation; and circuitry configured to: (p. 1, lines 7- 10, see a list of the firmware of the part is displayed on a predetermined display unit so as to be selectable, (B) Based on the master file , a list of updatable firmware versions for a certain part of the firmware selected by the user from the list of firmware is displayed on the display unit in a selectable manner).
display, on a display, a list including a plurality of versions of one or more firmware programs installable on the electronic apparatus (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).
download a specific firmware program included in the list or a particular  firmware program not included in the list; update a current firmware program being installed on the electronic apparatus with the downloaded specific firmware program or the particular firmware program (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware). 
enable one or more functions of the updated firmware program installed on the electronic apparatus (p. 8, 3rd para., see when the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted).
in one case of updating with the specific firmware program included in the list, in response to a designation operation using the input unit, the circuitry enables functionality of the specific firmware program designated by the designation operation (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware) and (p. 8, 3rd para., see the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted). 
Kimura doesn’t explicitly teach:
in another case of updating with the particular firmware program not included in the list, the circuitry enables functionality of the particular firmware program having the upgraded function version after updating the particular firmware program having the upgraded function version.
However, Koval teaches such use (p. 46, see [0493], see the script iterates through every firmware entry (step 4312) in the server index and checks if it is missing or newer than the cache index. If it is missing or newer, the package is downloaded using the information from the index files). 
Kimura and Koval are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura and Koval before him or her, to modify the system of Kimura to include the teachings of Koval, as a system for tracking and upgrading firmware, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to upgrade missing firmware, as suggested by Koval (p. 46, see [0493], p. 51, [0557]).      

   In regards to claim 2, Kimura teaches:
the circuitry displays, on the display, the list including one or more application programs installable on the electronic apparatus, and one or more firmware programs installable on the electronic apparatus (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).

   In regards to claim 3, Kimura teaches:
the specific firmware program, included in the list, includes one or more charged firmware programs (p. 8, 15th para., see when adding a function that needs to be charged when updating, it is possible to confirm whether payment has actually been made according to a serial number unique to the image forming apparatus 10 and update only the part related to this function).

   In regards to claim 4, Kimura teaches:
the particular firmware program, not included in the list, includes one or more firmware programs used for correcting functionality (p. 8, 15th para., see when adding a function that needs to be charged when updating, it is possible to confirm whether payment has actually been made according to a serial number unique to the image forming apparatus 10 and update only the part related to this function).

   In regards to claim 5, Kimura teaches:
the circuitry sets whether to download and update a firmware program having a upgraded function version automatically when the firmware program having the upgraded function version is released from a first server , wherein when the firmware program having the upgraded function version is released from the first server, the circuitry automatically downloads the firmware program having the upgraded function version from the first server, and updates the firmware program having the upgraded function version in a memory (p. 1, lines 15-16, see the information processing system according to claim 1, wherein the firmware of the certain part and the another part is updated using the downloaded firmware. A management device connected to the network), (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server, thereby increasing the probability of successful firmware update) and (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
when the firmware program having the upgraded function version, updated in the memory, is included in the list, in response to a designation operation using the input unit, the circuitry enables functionality of the firmware program having the upgraded function version designated by the designation operation (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware) and (p. 8, 3rd para., see the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted). 
Kimura doesn’t explicitly teach:
when the firmware program having the upgraded function version, updated in the memory, is not included in the list, the circuitry enables the function of the firmware program having the upgraded function version after updating the firmware program having the upgraded function version.
However, Koval teaches such use (p. 46, see [0493], see the script iterates through every firmware entry (step 4312) in the server index and checks if it is missing or newer than the cache index. If it is missing or newer, the package is downloaded using the information from the index files). 
Kimura and Koval are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura and Koval before him or her, to modify the system of Kimura to include the teachings of Koval, as a system for tracking and upgrading firmware, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to upgrade missing firmware, as suggested by Koval (p. 46, see [0493], p. 51, [0557]).      

   In regards to claim 11, Kimura teaches:
the circuitry stores the firmware program downloaded from the first server in a non-operation region of the memory, wherein when the electronic apparatus is activated or rebooted, the circuitry transfers the firmware program stored in the non-operation region to an in-operation region of the memory, and executes the firmware program stored in the in-operation region (p. 4, 6th para., see in the directory, there is an update data file that is firmware data to be actually read into an auxiliary storage device such as a flash memory of the image forming apparatus as firmware of the image forming apparatus. When updating the firmware, the administrator specifies the location and name of the directory on the server on the network. A device that updates the firmware refers to or downloads (reads) an update data file or a master file in the directory using a protocol such as FTP or HTTP) and (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server). 

   In regards to claim 14, Kimura teaches:
the firmware program installable on the electronic apparatus includes a plurality of firmware programs installable on the electronic apparatus, and one or more packages, each combing any of a plurality of application programs and any of a plurality of firmware programs installable on the electronic apparatus (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).

   In regards to claim 15, Kimura teaches:
An information processing system comprising: a server, an electronic apparatus connectable with the server via a network, the electronic apparatus capable of acquiring one or more programs via a network and updating the one or more programs (p. 1, line 4, see management means for updating the firmware of the information processing apparatus using firmware that is connected to the network and stored in the server).
the server, configured to manage one or more firmware programs, includes a memory configured to store the one or more firmware programs to be supplied to the electronic apparatus; and circuitry configured to (p. 1, lines 15-16, see the information processing system according to claim 1, wherein the firmware of the certain part and the another part is updated using the downloaded firmware. A management device connected to the network), (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server, thereby increasing the probability of successful firmware update) and (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
transmit a list of programs of firmware that can be updated for the electronic apparatus (p. 8, 15th para., see when adding a function that needs to be charged when updating, it is possible to confirm whether payment has actually been made according to a serial number unique to the image forming apparatus 10 and update only the part related to this function).
the list of programs of firmware is to be displayed on a display (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).
the electronic apparatus, configured to download the one or more firmware programs from the server via the network (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
update the one or more  firmware programs, includes an input unit configured to receive a user operation (p. 1, lines 7- 10, see a list of the firmware of the part is displayed on a predetermined display unit so as to be selectable, (B) Based on the master file , a list of updatable firmware versions for a certain part of the firmware selected by the user from the list of firmware is displayed on the display unit in a selectable manner).  
another circuitry configured to: display, on a display, a list including a plurality of versions of one or more firmware programs installable on the electronic apparatus (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).
download a specific firmware program included in the list or a particular firmware program not included in the list (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
update a current firmware program being installed on the electronic apparatus with the downloaded specific firmware program or the particular firmware program (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
enable one or more functions of the updated firmware program installed on the  electronic apparatus (p. 8, 3rd para., see when the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted).
in one case of updating with the specific firmware program included in the list, in response to a designation operation using the input unit, the circuitry enables functionality of the specific firmware program designated by the designation operation(p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware) and (p. 8, 3rd para., see the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted). 
Kimura doesn’t explicitly teach:
in another case of updating with the particular firmware program not  included in the list, the circuitry enables functionality of the particular firmware program having the upgraded function version after updating the particular firmware program having the upgraded function version.
However, Koval teaches such use (p. 46, see [0493], see the script iterates through every firmware entry (step 4312) in the server index and checks if it is missing or newer than the cache index. If it is missing or newer, the package is downloaded using the information from the index files). 
Kimura and Koval are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura and Koval before him or her, to modify the system of Kimura to include the teachings of Koval, as a system for tracking and upgrading firmware, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to upgrade missing firmware, as suggested by Koval (p. 46, see [0493], p. 51, [0557]).      

   In regards to claim 16, Kimura teaches:
A method of acquiring and updating one or more programs for an electronic apparatus via a network, comprising: (p. 1, line 4, see management means for updating the firmware of the information processing apparatus using firmware that is connected to the network and stored in the server).
receiving a user operation to an input unit (p. 1, lines 7- 10, see a list of the firmware of the part is displayed on a predetermined display unit so as to be selectable, (B) Based on the master file , a list of updatable firmware versions for a certain part of the firmware selected by the user from the list of firmware is displayed on the display unit in a selectable manner).
displaying, on a display, a list including a plurality of versions of one or more firmware programs installable on the electronic apparatus (p. 2, 16th para., see the management unit displays the firmware list, the updateable firmware version list, and the firmware version list of the different part on the same screen of the display unit).
downloading a specific firmware program included in the list or a particular  firmware program not included in the list (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
updating a current firmware program being installed on the electronic apparatus with the downloaded specific firmware program or the particular firmware program (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
enabling one or more functions of the updated firmware program installed on the electronic apparatus (p. 8, 3rd para., see when the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted).
in one case of updating the specific firmware program included in the list, in response to a designation operation using the input unit, the enabling enables functionality of the specific firmware program designated by the designation operation(p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware) and (p. 8, 3rd para., see the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted). 
Kimura doesn’t explicitly teach:
in another case of updating the particular firmware program not included in the list, the enabling automatically enables functionality of the particular firmware program after updating the particular firmware program having the upgraded function version. 
However, Koval teaches such use (p. 46, see [0493], see the script iterates through every firmware entry (step 4312) in the server index and checks if it is missing or newer than the cache index. If it is missing or newer, the package is downloaded using the information from the index files). 
Kimura and Koval are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura and Koval before him or her, to modify the system of Kimura to include the teachings of Koval, as a system for tracking and upgrading firmware, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to upgrade missing firmware, as suggested by Koval (p. 46, see [0493], p. 51, [0557]).      

6.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, JP 5232427 in view of Koval in view of Yuuki, US Patent No. 7,681,191.
  In regards to claims 1, the rejections above are incorporated respectively.
  In regards to claim 6, Kimura teaches:
updates the designated firmware program in the memory, and then the circuitry enables functionality of the designated firmware program updated in the memory (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware) and (p. 8, 3rd para., see the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted). 
Kimura and Koval, in particular Kimura doesn’t explicitly teach:
in response to a designation operation of a firmware program using the input unit, the circuitry compares a function version of the designated firmware program and the maximum function version of current firmware program, which is currently installed on the electronic apparatus, the maximum function version of the current firmware program corresponds to a maximum range of functionality when all of functions of the current firmware program are enabled, to determine which firmware program has a greater function version, wherein when a firmware program is designated by performing a designation operation via the input unit, and then the circuitry determines that the function version of the designated firmware program is greater than the maximum function version of the current firmware program, the circuitry downloads the designated firmware program from the first server.
However, Yuuki teaches such use (Abstract, see  a version change unit compares the version of the firmware of the system board with the version of the firmware of the corresponding partition stored in the partition-specific version storage unit. When they do not match, the version of the firmware of the system board is updated to the same version stored in the partition-specific version storage unit) and (column 2, lines 41-51, see the firmware of the latest version is stored in the latest version storage unit, and the new partition is set and the new system board is used, the board identification information about the newly used system board is compared with the board identification information stored in the system board configuration information storage unit and it is determined whether or not the system board has not been registered. If the newly used system board has not been registered, then the firmware of the newly used system board is changed to the firmware of the latest version stored in the latest version storage unit). 
Kimura, Koval and Yuuki are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura, Koval and Yuuki before him or her, to modify the system of Kimura and Koval, in particular Kimura to include the teachings of Yuuki, as a system for  firmware version management, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to compare firmware version, as suggested by Yuuki (column 2, lines 41-51, column 9, lines 3-4).      

   In regards to claim 8, Kimura teaches:
the circuitry sets whether to download and update a firmware program having an upgraded function version automatically when the firmware program having the upgraded function version is released from the first server in response to an operation performed to the input unit, wherein when the circuitry sets to automatically download and update the firmware program having the upgraded function version, and then the firmware program having the upgraded function version is released from the first server, the circuitry automatically downloads the firmware program having the upgraded function version from the first server, and updates the firmware program having the upgraded function version in the memory (p. 8, 3rd para., see when the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted), (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server, thereby increasing the probability of successful firmware update) and (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).

   In regards to claim 9, Kimura teaches:
the circuitry sets whether to enable entire functionality of the firmware program automatically when the firmware program having the function version that is upgraded is installed on the electronic apparatus in response to the operation performed to the input unit, wherein when the circuitry sets to enable the entire functionality of the firmware program automatically at a time when the firmware program having the upgraded function version is installed on the electronic apparatus, the circuitry automatically enables the entire functionality of the firmware program having the  upgraded function version when the firmware program having the upgraded function version is installed on the electronic apparatus (p. 8, 3rd para., see when the firmware is updated, there may be a case where a part that functions as a part of each part or a part that functions across each part described above is restarted), (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server, thereby increasing the probability of successful firmware update) and (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).

   In regards to claim 10, Kimura teaches:
when a firmware program used for correcting functionality and having a function version that is upgraded is released from the first server, the circuitry automatically downloads the firmware program used for correcting functionality from the first server (p. 1, lines 15-16, see the information processing system according to claim 1, wherein the firmware of the certain part and the another part is updated using the downloaded firmware. A management device connected to the network), (p. 2, 7th para., see a technique is described in which a printer automatically executes firmware update transmitted from a server, thereby increasing the probability of successful firmware update) and (p. 2, 17th para., see the management means stores the firmware of the firmware version selected by the user from the list of firmware versions and the firmware version of the firmware of the other part selected by the user from the list of firmware versions of the different part. the firmware of the certain part and the other part is updated using the downloaded firmware).
updates the firmware program used for correcting functionality in the memory (p. 1, lines 7- 10, see a list of the firmware of the part is displayed on a predetermined display unit so as to be selectable, (B) Based on the master file , a list of updatable firmware versions for a certain part of the firmware selected by the user from the list of firmware is displayed on the display unit in a selectable manner).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, JP 5232427 in view of Koval in view of Yuuki, US Patent No. 7,681,191 in view of Chen, US 2005/0010915.
   In regards to claims 1 and 6, the rejections above are incorporated accordingly.
   In regards to claim 7, Kimura, Koval and Yuuki, in particular Kimura doesn’t explicitly teach:
when the firmware program is designated by performing a designation operation via the input unit, and then the circuitry determines that the function version of the designated firmware program is equal to or less than the maximum function version of the current firmware program, among entire functionality of the current firmware program being installed on the electronic apparatus, the circuitry updates one or more functions corresponding to the function version of the designated firmware program within the entire functionality of the current firmware program.
However, Chen  teaches such use (p. 3, 1st column, lines 7-24, see in the event that the current version of server code installed in any one of the servers is older than the version of the new server code, performing a remote upgrade procedure on that server via the network system to replace the current version of server code in that server with the new version of server code… a network-based server code auto upgrade method for use on a network system linked to a cluster of servers of the same type for upgrading the current version of server code in each of the servers to a new version of server code; the network-based server code auto upgrade method comprising: linking via the network system to each of the servers; inspecting the current version of server code installed in each of the servers via the network system; comparing the current version of server code installed in each of the servers against the version of the new server code) and (p. 3, 2nd column, last para., see an upgrade time setting module for user to specify a time point for the remote upgrade module to perform the remote upgrade procedure at the user-specified time). 
Kimura, Koval, Yuuki and Chen are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura, Koval, Yuuki and Chen before him or her, to modify the system of Kimura, Koval and Yuuki in particular Kimura to include the teachings of Chen, as a system for server code auto upgrade, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to upgrade entire programs, as suggested by Chen (p. 3, 1st column, lines 7-24, p. 2, [0029]).      

8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, JP 5232427 in view of Koval in view of Nakamura, JP 2002132368.   
	In regards to claims 1 and 5 the rejections above are incorporated accordingly.
   In regards to claim 12, Kimura teaches:
when the list, displayed on the display, includes a charged firmware program (p. 8, 15th para., see when adding a function that needs to be charged when updating, it is possible to confirm whether payment has actually been made according to a serial number unique to the image forming apparatus 10 and update only the part related to this function). 
Kimura and Koval, in particular Kimura doesn’t explicitly teach:
the circuitry downloads the charged firmware program and updates the charged firmware program in the memory if the electronic apparatus has already made a purchase contract for purchasing the charged firmware program with a second server that manages one or more purchase contracts of the charged firmware program. 
However, Nakamura teaches such use (Abstract, see To prevent a purchaser from illegally performing version upgrade by downloading firmware in regard to a firmware version upgrade system. SOLUTION: When it is confirmed that the purchaser of the firmware to be newly stored in a flash memory 105 has paid for the firmware and a secret number is issued to the purchaser, the purchaser requests the downloading of the firmware to be newly stored from a server device 120 through a personal computer 110. The server device 120 judges whether the purchaser who has requested the downloading is a legal purchaser on the basis of the secret number, and allows the firmware to be downloaded with respect to only the number of printers corresponding to a price paid for the firmware by the purchaser on the basis of an identifier proper to printers 101 when the purchaser is decided to be the legal purchaser) and (p. 1, 2nd para., claim 7, see a first step of confirming that the purchaser of the newly stored firmware has paid for the firmware and issuing a secret number to the purchaser; And a second step of requesting the server device to download the newly stored firmware from the server device. The server device determines whether the requester is a valid purchaser based on the secret number. Determining, when the purchaser is determined to be a legitimate purchaser, the purchaser pays for the newly stored firmware based on an identifier unique to the device).
Kimura, Koval and Nakamura are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura, Koval and Nakamura before him or her, to modify the system of Kimura and Koval, in particular Kimura  to include the teachings of Nakamura, as a system for  firmware version upgrade, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to download purchased firmware as suggested by Nakamura ((p. 1, 2nd para., p. 5, [0053]).      

   In regards to claim 13, Kimura and Koval, in particular Kimura doesn’t explicitly teach:
the charged firmware program is purchasable by accessing the second server from an information processing apparatus, which is different from the electronic apparatus. 
However, Nakamura teaches such use (Abstract, see To prevent a purchaser from illegally performing version upgrade by downloading firmware in regard to a firmware version upgrade system. SOLUTION: When it is confirmed that the purchaser of the firmware to be newly stored in a flash memory 105 has paid for the firmware and a secret number is issued to the purchaser, the purchaser requests the downloading of the firmware to be newly stored from a server device 120 through a personal computer 110. The server device 120 judges whether the purchaser who has requested the downloading is a legal purchaser on the basis of the secret number, and allows the firmware to be downloaded with respect to only the number of printers corresponding to a price paid for the firmware by the purchaser on the basis of an identifier proper to printers 101 when the purchaser is decided to be the legal purchaser) and (p. 1, 2nd para., claim 7, see a first step of confirming that the purchaser of the newly stored firmware has paid for the firmware and issuing a secret number to the purchaser; And a second step of requesting the server device to download the newly stored firmware from the server device. The server device determines whether the requester is a valid purchaser based on the secret number. Determining, when the purchaser is determined to be a legitimate purchaser, the purchaser pays for the newly stored firmware based on an identifier unique to the device). 
Kimura, Koval and Nakamura are analogous art because they are from the same field of endeavor, firmware upgrade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kimura, Koval and Nakamura before him or her, to modify the system of Kimura and Koval, in particular Kimura  to include the teachings of Nakamura, as a system for  firmware version upgrade, and accordingly it would enhance the system of Kimura, which is focused on a firmware setting change method, because that would provide Kimura with the ability to download purchased firmware as suggested by Nakamura ((p. 1, 2nd para., p. 5, [0053]).      

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Orlov et al., 9093050
Gaither et al., 8972969

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193